 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
                                                                                ommL
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   CHRISTOPHER D. VIEIRA (CABN 273781)
     Special Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7301                                   SEP 25 2019
 7           FAX: (415) 436-7027                                        SUSAi'j V. SOl/NGt
             christopher.vieira@usdoj.gov                           CLERK, U.S. DISTRICT COORT
 8                                                                 NORTH DISTRICT OF CALIFORNIA
     Attorneys for United States of America
 9
                                      UNITED STATES DISTRICT COURT



?                                  NORTHERN DISTRICT OF CALIFORNIA

                                          SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                            CASE NO. CR 19-00428 CRB

14           Plaintiff,                                   [i^^emSED] DETENTION ORDER

15      v.



16   PEDRO ANIBAL ANARIBA MUNCIA,

17           Defendant.

18

19           On September 5, 2019, defendant Pedro Anibal Anariba Muncia was charged by indictment with

20   distribution of heroin, in violation of 18 U.S.C. § 841(a)(1) and (b)(1)(C), and with possession with

21   intent to distribute heroin, cocaine base, and methamphetamine, also in violation of 18 U.S.C. §

22   841(a)(1) and (b)(1)(C).

23           This matter came before the Court on September 23, 2019 for a detention hearing. The

24   defendant was present and represented by Assistant Federal Public Defender Sophia Whiting. Special

25   Assistant United States Attorney Christopher Vieira appeared for the government. The government

26   moved for detention, and the defendant opposed. At the hearing, counsel submitted proffers and

27   arguments regarding detention.

28           Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

     [PROPOSED] DETENTION ORDER                       1                                             V. 11/01/2018
     CR 19-00428 CRB
